Exhibit 10.18(d)

 

AMENDMENT NO. 2 TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 (the .Amendment.) is made and entered into as of July 30,
2004 by and between Countrywide Warehouse Lending (.Lender.), Aames Capital
Corporation and Aames Funding Corporation (jointly, the .Borrower.). This
Amendment amends that certain Revolving Credit and Security Agreement by and
between Lender and Borrower dated as of June 26, 2003 (as may be amended from
time to time, the .Credit Agreement.).

 

RECITALS

 

Lender and Borrower have previously entered into the Credit Agreement pursuant
to which Lender may, from time to time, provide Borrower credit in the form of a
warehouse line secured by residential mortgage loans. Lender and Borrower hereby
agree that the Credit Agreement shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1. Additional Named .Borrower. Added to Credit Agreement. Lender and Borrower
hereby agree to add Aames Investment Corporation, real estate investment trust
formed under the laws of Maryland (.Co-Borrower.) as an additional named
.Borrower. to the Credit Agreement effective as of the date hereof. By being
added as an additional named .Borrower. to the Credit Agreement and executing
this Amendment below, it is understood and agreed by Co-Borrower that
Co-Borrower shall be bound by all of the rights, liabilities, covenants and
obligations of .Borrower. under the Credit Agreement. This includes, without
limitation, being bound by all the rights, liabilities, covenants and
obligations of .Borrower. under the Credit Agreement with respect to any
Advances made by Lender to Borrower under the Credit Agreement prior to the date
hereof or any Advances that Lender may make to Borrower or Co-Borrower under the
Credit Agreement on or after the date hereof. Further, Borrower and Co-Borrower
hereby expressly agree to be jointly and severally liable for all rights,
liabilities, covenants and obligations of .Borrower. under the Credit Agreement,
regardless of which entity incurred or is responsible for such rights,
liabilities, covenants and obligations.

 

2. No Other Amendments. Other than as expressly modified and amended herein, the
Credit Agreement shall remain in full force and effect and nothing herein shall
affect the rights and remedies of Lender as provided under the Credit Agreement.

 

3. Capitalized Terms. Any capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Co-Borrower and Borrower have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the date first written above.

 

COUNTRYWIDE WAREHOUSE LENDING By:        

Signature

Name:

   

Title:

    AAMES CAPITAL CORPORATION By:        

Signature

Name:

   

Title:

    AAMES FUNDING CORPORATION By:        

Signature

Name:

   

Title:

    AAMES INVESTMENT CORPORATION By:        

Signature

Name:

   

Title:

   